Case: 13-40777      Document: 00512691519         Page: 1    Date Filed: 07/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 13-40777
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                            July 9, 2014
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

CARMEN ALONZO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1311-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Carmen Alonzo pleaded guilty to engaging in illicit
sexual conduct in foreign places in violation of 18 U.S.C. § 2423(c), and he was
sentenced within the Guidelines to 72 months of imprisonment. He appeals
his conviction and sentence claiming that (1) the district court erred in denying
his motion to withdraw his guilty plea, and in applying a two-level




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40777     Document: 00512691519     Page: 2    Date Filed: 07/09/2014


                                  No. 13-40777

enhancement under U.S.S.G. § 2G1.3(b)(2)(B), and (2) his sentence is greater
than necessary to effectuate the sentencing goals of 18 U.S.C. § 3553(a).
      The record does not reflect, and Alonzo has not shown, that the district
court’s decision to deny his motion to withdraw his guilty plea was based on an
error of law or a clearly erroneous assessment of the evidence. United States
v. McKnight, 570 F.3d 641, 645 (5th Cir. 2009). The district court did not abuse
its broad discretion in denying the motion to withdraw his guilty plea. Id.; see
United States v. Carr, 740 F.2d 339, 344 (5th Cir. 1984).
      Although Alonzo preserved his challenge to the application of
§ 2G1.3(b)(2)(B), his assertion that he “did nothing to compromise the victim’s
volition” is insufficient to rebut the presumption that there was “some degree
of undue influence” based on the “substantial difference in age between” him
and the minor. See § 2G1.3, comment. (n.3(B)). The district court did not
commit any procedural error by applying the enhancement.
      Our review of Alonzo’s sentence for substantive reasonableness is limited
to plain error because he did not object on that ground in the district court. See
United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). In support of his
contention,   Alonzo   asserts   that   the    erroneous    application   of   the
§ 2G1.3(b)(2)(B) enhancement resulted in a sentence greater than necessary to
provide adequate deterrence and protect the public.
      Alonzo has not demonstrated that his within-Guidelines sentence fails
to account for a factor that should have received significant weight, gives
significant weight to an irrelevant or improper factor, or represents a clear
error of judgment in balancing sentencing factors. See United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009). He has thus failed to show that the district
court plainly erred in imposing the within-Guidelines sentence.
      The judgment of the district court is AFFIRMED.



                                        2